  4:20-cr-03071-JMG-CRZ Doc # 47 Filed: 07/29/21 Page 1 of 2 - Page ID # 118




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                              4:20CR3071

       vs.
                                                               ORDER
SHANE ROBERT SMITH,

                    Defendant.


        Pending before me is a findings and recommendation from a magistrate judge
that recommends that I accept the defendant’s plea of guilty. There is no objection
to the findings and recommendation. After careful consideration and de novo review,

      IT IS ORDERED that:

      1.     The findings and recommendation (Filing 43) is accepted.

       2.     The defendant is found guilty. The plea is accepted. The court decides
that the plea of guilty is knowing, intelligent, voluntary, and that there is a factual
basis for the plea.

       3.     If there is a plea agreement, I defer acceptance of the plea agreement
until the time of sentencing pursuant to Rule 11(c)(3). Unless otherwise stated at the
time of sentencing, the plea agreement will be deemed accepted upon the
pronouncement of the judgment and sentence.

      4.     This case shall proceed to sentencing.

      Dated this 29th day of July, 2021.
4:20-cr-03071-JMG-CRZ Doc # 47 Filed: 07/29/21 Page 2 of 2 - Page ID # 119




                                        BY THE COURT:


                                        Richard G. Kopf
                                        Senior United States District Judge




                                    2
